Citation Nr: 0605155	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right knee, with complete 
disruption of the anterior cruciate ligament (ACL).

2.  Entitlement to an evaluation in excess of 10 percent for 
a possible torn medial meniscus with subluxation, of the 
right knee.

3.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the service-connected right 
knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The issue of entitlement to service connection for a left 
knee disorder, claimed as secondary to the right knee 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran's traumatic arthritis of the right knee, with 
complete disruption of the ACL, is characterized by extension 
to 0 degrees, flexion to 120 degrees, and no evidence of 
excessive weakness, fatigability, or pain on motion.

2.  The medical evidence of record demonstrates that the 
veteran's possible torn medial meniscus, with subluxation, of 
the right knee, is characterized by no more than slight 
subluxation, including only one documented incident of 
giving-way and no evidence of laxity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the right knee, with complete 
disruption of the ACL, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
(DC) 5003, 5010, 5258, 5260, 5261 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for a possible torn medial meniscus with subluxation, of the 
right knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
this was done with the February 2003 issuance of notice, 
which complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the appellant 
of the evidence required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to VA.

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained, other than that which is requested in the remand 
portion below.  Therefore, there are no outstanding records 
to obtain.  The available medical evidence is sufficient for 
an adequate determination of the appellant's claims.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


II.  Factual Background

An August 2002 VA x-ray report regarding the right knee shows 
an impression of moderate to severe osteoarthritic change.

In a January 2003 VA outpatient record, the veteran indicated 
that his right knee pain had gotten worse.  X-rays of the 
right knee showed moderate to severe osteoarthritic change.  
There was no swelling or redness, but there was tenderness.  
On examination, the right knee had crepitus and point 
tenderness in the patella area and lateral meniscus.  There 
was positive straight leg raising.  Deep tendon reflexes were 
2+.  The assessment was osteoarthritis of the knees.

A March 2003 VA x-ray report shows degenerative changes of 
the right knee that were stable.  There was no fracture, and 
no destructive lesions were seen.

In March 2003, the veteran underwent VA examination.  Since 
service, the veteran reported experiencing increasing pain in 
the medial aspect of the knee with positive locking of the 
knee.  He stated that his knee popped, clicked, and swelled.  
He had no physical therapy and no operations.  He described 
his pain as getting worse.  He did not have to use a cane for 
ambulation.  He could only walk about a half mile before 
having to sit down.

On examination, range of motion of the right knee was 0 to 
120 degrees.  There was tenderness to palpation on the medial 
joint line.  There was trace effusion, negative anterior 
drawer, negative Lachman's, and no laxity to varus and valgus 
stress.  There was pain on the medial lateral joint line with 
McMurray's maneuver, mild patellofemoral crepitus, and 
negative patellar grind test.  The examiner opined that it 
appeared the veteran had medial meniscal tear and probably 
some underlying secondary degenerative joint disease.

An April 2004 private treatment record shows the veteran 
complained of severe right knee pain.  An MRI revealed severe 
degenerative arthritic changes of all three knee joint 
compartments.  There were no intact fibers of the ACL, and 
there was a moderate amount of anterior subluxation of the 
proximal tibia with respect to the distal femur.  The 
impression was complete disruption of the ACL.  There were 
also severe degenerative arthritic changes of the medial, 
lateral, and patellofemoral knee joint compartments.  There 
was severe degenerative tear and fibrillation of the free 
margins of the medial meniscus with an apparent vertically 
oriented tear of the body.  There may have also been a small 
oblique horizontal component to the medial meniscus.  
Finally, there was advanced degenerative tearing and 
fibrillation of the lateral meniscus with a horizontal 
cleavage tear.

In March 2005, the veteran testified before the undersigned.  
He indicated he received treatment for his knees at the VA 
hospital.  He stated that it bothered him a lot at night 
because he could not wear the brace at night.  His right knee 
locked up and gave way.  The veteran estimated he could stand 
for twenty minutes before his knee locked.  He described one 
instance where his knee gave out from under him while he was 
driving a truck.  Because of this instance, he retired from 
truck driving.  His knee locked once or twice a week.

The veteran testified that he had limited range of motion of 
his knee.  He wore his knee brace daily, except at night.  He 
used a walking stick for ambulation.  He had trouble going up 
and down stairs.

III.  Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005), 
arthritis, due to trauma, substantiated by x-ray findings is 
to be rated as arthritis, degenerative.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005), 
arthritis, degenerative, is to be rated on the basis of 
limitation of motion of the specific joint involved.  
Otherwise, the maximum rating under Diagnostic Code 5003 is 
20 percent.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005), 
recurrent subluxation or lateral instability of the knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005), 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 
single 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005), 
limitation of flexion of the leg is rated 10 percent when 
limited to 45 degrees, 20 percent when limited to 30 degrees, 
and 30 percent when limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005), 
limitation of extension of the leg is rated 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
30 percent when limited to 20 degrees, 40 percent when 
limited to 30 degrees, and 50 percent when limited to 45 
degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005), 
nonunion of the tibia and fibula with loose motion, requiring 
a brace is rated 40 percent, malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent, 
malunion of the tibia and fibula with moderate knee or ankle 
disability is rated 20 percent, and malunion of the tibia and 
fibula with slight knee or ankle disability is rated 10 
percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Currently, the veteran is rated under two separate diagnostic 
codes for his service-connected right knee.  Under DC 5258, 
he is rated 20 percent.  As noted above, 20 percent is the 
only and maximum allowable rating under this Diagnostic Code.

In addition, the veteran is rated 10 percent disabled under 
DC 5257 for slight recurrent subluxation or lateral 
instability of his right knee.  With regard to this rating, 
the Board notes the veteran's private physician indicated 
that he had a moderate amount of anterior subluxation of the 
proximal tibia.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

Therefore, while the veteran's physician used the word 
"moderate" to describe his subluxation, we note that a 
review of the veteran's medical evidence shows he never 
complained of subluxation or instability of his knee to a 
physician.  In addition, on examination in March 2003, no 
laxity was found.  With regard to the veteran's testimony 
before the Board, he described only one incident where his 
knee gave way.  Given this evidence, the Board cannot 
conclude that the veteran's right knee is characterized by 
moderate subluxation, such that it would warrant an increase 
to a 20 percent rating under DC 5257.

The Board notes that the veteran has never been diagnosed 
with ankylosis of the knee.  Therefore, 38 C.F.R. § 4.71a, DC 
5256 (2005), is not for application.

With regard to Diagnostic Codes 5260 and 5261, which provide 
disability ratings for limitation of motion of the leg, the 
Board notes that none of the evidence associated with the 
claims file shows the veteran's limitation of motion of the 
knee warrants a compensable rating under either of these 
diagnostic codes.  Specifically, on examination in March 
2003, the veteran could extend his knee to 0 degrees and flex 
it to 120 degrees.  In order to warrant an increase to 30 
percent for limitation of motion, the veteran's extension 
must be limited to 15 degrees or his flexion must be limited 
to 20 degrees.  None of the evidence of record shows the 
veteran's motion was limited to this extent.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran certainly complained of pain associated 
with his right knee disability, the Board does not find that 
the disability attributable to the right knee resulted in 
functional disability in excess of that contemplated in the 
20 percent rating already assigned for arthritis.  We note 
that the March 2003 VA examiner did not specifically address 
the effects of the functionality criteria.  However, as noted 
above, in order for the veteran's disability to warrant an 
increased rating for limited motion, his flexion would have 
to be limited to 20 degrees or his extension must be limited 
to 15 degrees.  None of the evidence of record shows the 
veteran's limitation of motion was even close to these 
measurements.  Therefore, even if the veteran had 
demonstrated pain on motion, incoordination, or fatigability, 
his disability would only warrant a 10 or 20 percent rating 
for limitation of motion, that which he already receives.  
Therefore, the Board does not find that a rating in excess of 
20 percent is warranted for the veteran's right knee 
disability on the basis of functional disability.

Finally, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula.  Therefore, DC 5262 is 
not for application.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2005), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Here, while the veteran indicated during his Board hearing 
that he retired from truck driving because of the incident 
when his knee gave way while driving, the Board does not find 
that his service-connected disabilities interfere with his 
obtaining and maintaining other types of employment such that 
an extraschedular evaluation is warranted.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claims for an evaluation 
in excess of 20 percent for traumatic arthritis of the right 
knee, with complete disruption of the ACL and an evaluation 
in excess of 10 percent for a possible torn medial meniscus 
with subluxation, of the right knee, the benefit-of-the-doubt 
doctrine is inapplicable, and increased ratings must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 20 percent for traumatic arthritis 
of the right knee, with complete disruption of the ACL, is 
denied.

An evaluation in excess of 10 percent for a possible torn 
medial meniscus with subluxation, of the right knee, is 
denied.


REMAND

With regard to the veteran's claim for service connection for 
a left knee disorder, including as secondary to his right 
knee disabilities, the Board notes that the evidence of 
record shows the veteran has sought treatment for his left 
knee and has been diagnosed with osteoarthritis.  In 
addition, the veteran stated during his hearing that a 
physician at the VA medical center stated that his left knee 
disorder was related to his right knee disabilities.

The Board finds that an examination, to include a medical 
opinion, is necessary to make a decision on the claims for 
service connection.  VA will provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; but (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. § 
5103A(d)(2) (West 2002).

Therefore, the Board finds that a remand is necessary to 
afford the veteran an examination and to determine whether 
his left knee diagnosis is related to his right knee 
disabilities.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  Schedule the veteran for a VA examination in 
connection with his claim for service connection 
for a left knee disorder.  The examiner is asked 
to review all the evidence of record, including 
the service medical records, and to state in the 
examination report that the claims file has been 
reviewed.  The examiner should address the 
following questions:

(i)  Does the veteran have a current left 
knee disorder?

(ii)  If the veteran has a current left 
knee disorder, did a left knee disorder 
have its onset during the veteran's 
period of active service?  Specifically, 
is it as likely as not (i.e., is there at 
least a 50 percent probability) that the 
current left knee disorder began in 
service?

(iii)  Is it as likely as not that the 
current left knee diagnosis is secondary 
to the service-connected right knee 
disability or disabilities?

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a left 
knee disorder, claimed as secondary to right knee 
disabilities.  If the benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations, not previously 
provided, considered pertinent to the issues 
currently on appeal.  An appropriate period of 
time should be allowed for response.

3.  A remand by the Board confers on a claimant 
the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


